UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2146


TIJON COX,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; BARACK OBAMA, President,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:10-cv-02650-JFM)


Submitted:   November 18, 2010             Decided:   November 29, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


TiJon Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            TiJon       Cox     appeals       the     district        court’s           order

dismissing        his         civil    complaint             under          28          U.S.C.

§ 1915(e)(2)(B)(ii), (iii) (2006).                  We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                 Cox v. United States, No.

1:10-cv-02650-JFM        (D.    Md.   filed     Sept.      29,       2010        &    entered

Sept. 30,      2010).     We    further    deny      as   moot    Cox’s          motion    to

expedite.      We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented        in    the           materials

before   the    court    and    argument      would    not    aid     the        decisional

process.

                                                                                      AFFIRMED




                                          2